t c memo united_states tax_court nina h pettyjohn petitioner v commissioner of internal revenue respondent docket no filed date nina h pettyjohn pro_se john w sheffield iii for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest for the taxable years and petitioner timely filed a petition under sec_6404 i and rules the issue for decision is whether respondent abused his discretion by denying petitioner’s claim_for_abatement of interest for the taxable years and we hold that respondent did not abuse his discretion findings_of_fact many of the facts have been stipulated and they are so found petitioner resided in marietta georgia at the time that although the date notice of final_determination purports to completely deny petitioner’s claim_for_abatement of interest for all taxable years respondent had previously agreed to abate interest and did in fact do so for the taxable_year for the period from date to date this matter is discussed infra in subdivision e of our findings_of_fact sec_6404 was originally enacted as sec_6404 by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_685 however tit xxvii of the tax_court rules_of_practice and procedure dealing with actions for review of failure to abate interest continues to reflect the original statutory designation her petition was filed with this court at the outset we note that the record in this case leaves much to be desired nevertheless we have carefully reviewed the evidence and done our best to make an appropriate disposition of the case a petitioner’s practice of deducting gifts to family members on her income_tax returns for through petitioner deducted gifts that she made to various individuals most if not all of whom were family members these deductions served to reduce petitioner’s taxable_income and generate tax refunds for those years petitioner admits that her practice of deducting gifts to family members on her income_tax returns was contrary to law see sec_170 petitioner professes that she was motivated to do so by the desire to reduce the estate_tax upon her death see sec_2001 and through a misunderstanding of the dollar_figure annual exclusion for gift_tax purposes see sec_2503 petitioner reckons that her practice of deducting gifts to family members on her income_tax returns generated erroneous income_tax refunds for through in the following amounts for gift_tax purposes sec_2503 allows a donor to exclude from taxable_gifts the first dollar_figure of gifts of present interests made to each donee during the taxable_year - - year erroneous refund’ dollar_figure big_number big_number big_number big_number trounded to the nearest dollar_figure respondent never examined any of petitioner’s income_tax returns for through however in respondent commenced examinations of petitioner’s income_tax returns for through b the taxable_year petitioner’s tax_return and notice_of_deficiency petitioner timely filed a federal_income_tax return for see sec_6072 in or about date petitioner was notified in writing of the examination of her income_tax return through the receipt of an examination_report dated date the examination_report proposed inter alia to disallow the deduction petitioner claimed for gifts to family members of dollar_figure on or about date petitioner mailed a letter to petitioner admits that she was well rewarded through the receipt of refunds for the taxable years through for which there was no basis in law and the recovery_of which by respondent is barred by the statute_of_limitations on assessment see sec_6501 - - respondent’s atlanta service_center together with a personal check in the amount of dollar_figure agreeing with the examination_report insofar as the disallowance of the deduction for gifts to family members was concerned petitioner’s letter and check were received by the service_center on date however the letter was apparently not forwarded to the examining agent consequently on date respondent sent petitioner a notice_of_deficiency which was substantively identical to the examination_report on date petitioner timely filed an imperfect petition for redetermination assigned docket no with this court see sec_6213 rule on date petitioner perfected her petition by filing a proper amended petition upon the filing of respondent’s answer on date the case was at issue see rule the stipulated decision by letter dated date respondent’s appeals_office in atlanta georgia mailed a proposed stipulated decision to petitioner the proposed stipulated decision reflected a deficiency in petitioner’s income_tax for of dollar_figure based solely on the disallowance of the deduction for gifts to family members respondent conceded all other substantive adjustments made in the date notice_of_deficiency -- - initially petitioner refused to execute the proposed stipulated decision even though she accepted the dollar_figure deficiency because the irs tax-examiners are at fault since the irs tax-examiners are responsible for allowing the gift-giving for a total of eight years petitioner wrote compound interest should be waived x a deficiency occurred because of complete and total failure of their job performance they were responsible through their determination for eight years of erroneous refund checks ultimately however on date petitioner executed the proposed stipulated decision which was entered by the court on date see sec_7459 c the stipulated decision included a number of stipulations by the parties among them the following it is further stipulated that there is a prepayment credit for the taxable_year in the amount of dollar_figure it is stipulated that the deficiency for the taxable_year is computed without considering the prepayment credit of dollar_figure it is further stipulated that interest will be assessed as provided by law on the deficiency in tax due from petitioner on date respondent assessed the dollar_figure deficiency in income_tax together with interest of dollar_figure on that same date respondent also sent petitioner a notice of balance due - jj - payment of petitioner’s account balance as of date petitioner’s account balance was dollar_figure calculated as follows date event amount date advance_payment dollar_figure date assessment tax dollar_figure date assessment interest dollar_figure dollar_figure by date petitioner’s account was fully paid through the application of overpayments of income_tax claimed by petitioner on her and income_tax returns see sec_6402 subsequent payments by petitioner and the abatement of interest described infra in subdivision e of our findings_of_fact petitioner’s claim_for_abatement of interest using form_843 petitioner filed with respondent on or about date a claim_for_refund and request for abatement in her claim petitioner requested that interest on her deficiency in income_tax be abated or refunded because of irs errors or delay specifically irs tax examiners’ failure in job performance see infra subdivision e of our findings_of_fact regarding action by respondent on petitioner’s claim_for_abatement of interest c the taxable_year petitioner’s tax_return and examination_report petitioner timely filed a federal_income_tax return for see sec_6072 on or about date petitioner was notified of the examination of her income_tax return notification of the examination apparently prompted petitioner to make an advance_payment of dollar_figure which was posted to petitioner’s account on date by an examination_report dated date respondent proposed a deficiency in petitioner’s income_tax of dollar_figure which was principally attributable to the disallowance of gifts to family members of dollar_figure petitioner agreed to the proposed deficiency accordingly on date respondent assessed a dollar_figure deficiency in income_tax together with interest of dollar_figure on that same date respondent also sent petitioner a notice of balance due of dollar_figure ie deficiency of dollar_figure plus interest of dollar_figure less advance_payment of dollar_figure payment of petitioner’s account balance as indicated petitioner’s account balance as of date was dollar_figure by date petitioner’s account was fully paid through a subsequent payment by petitioner and a levy on petitioner’s account at the lockheed credit_union ’ petitioner’s claim_for_abatement of interest using form_843 petitioner filed with respondent on or about date a claim_for_refund and request for abatement in her claim petitioner requested that interest on her deficiency in income_tax be abated or refunded because of irs errors or delay see infra subdivision e of our findings_of_fact regarding action by respondent on petitioner’s claim_for_abatement of interest d the taxable_year petitioner’s tax_return and notice_of_deficiency petitioner timely filed a federal_income_tax return for see sec_6072 in or about date petitioner was notified in writing of the examination of her income_tax return through the receipt of an examination_report dated date the examination_report proposed a deficiency in income_tax of dollar_figure the proposed deficiency was principally attributable to the disallowance of the deduction claimed by petitioner for gifts to family members of dollar_figure ’ a credit balance in petitioner’s account with respondent which was attributable to an excess of proceeds received through the levy was refunded to petitioner on date -- - on date respondent sent petitioner a notice_of_deficiency which was substantively identical to the examination_report petitioner did not timely file a petition with this court see sec_6213 rather petitioner paid the deficiency in tax but not the interest thereon thus on date a payment of dollar_figure was posted to petitioner’s account on date respondent assessed the dollar_figure deficiency in income_tax together with interest of dollar_figure see sec_6213 sec_6503 on that same date respondent also sent petitioner a notice of balance due regarding the unpaid interest payment of petitioner’s account balance as of date petitioner’s account balance was dollar_figure calculated as follows date bvent amount date advance_payment dollar_figure date assessment tax dollar_figure date assessment interest dollar_figure -_ dollar_figure by date petitioner’s account was fully paid through a levy on a georgia state_income_tax refund that was due petitioner and the application of part of an overpayment of income_tax claimed by petitioner on her federal_income_tax return see sec_6402 petitioner’s claim_for_abatement of interest using form_843 petitioner filed with respondent on or about date a claim_for_refund and request for abatement in her claim petitioner requested that interest on her deficiency in income_tax be abated or refunded because of irs errors or delay in this regard petitioner recited in her claim job failure by irs strips taxpayer of their rights abatement of interest should be easy see infra subdivision e of our findings_of_fact regarding action by respondent on petitioner’s claim_for_abatement of interest eb action by respondent on petitioner’s claims for abatement by letter dated date which referenced the taxable years and respondent’s problem resolution office in the atlanta service_center advised petitioner in part as follows we reviewed each one of your claims for abatement of interest under the provisions of internal_revenue_code sec_6404 for we have partially allowed your claim for dollar_figure in interest for and it has been determined that there were no errors or delays relating to ministerial acts performed during the audits of these two tax years we have therefore issued a certified disallowance letter for both years you may appeal the decision to disallow these claims for and you may also appeal the partial_disallowance of your claim for by certified letter also dated date which referenced just the taxable_year the director of respondent’s atlanta service_center advised petitioner of respondent’s intention to abate interest on petitioner’s dollar_figure deficiency in income_tax for for the period from date to date the letter stated in part as follows after an extensive review of your file we have determined that the provisions of the internal_revenue_code sec_6404 apply to the following time period and amount period date to date amount dollar_figure the reason for the allowance of this amount is that there was a ministerial delay in associating your reply to the original 30-day_letter with the case file the reply was received in the atlanta service_center on date no action had been taken in regards to this information until the appeals officer presented you with a settlement on date we have therefore abated the accrual of interest on the balance of tax owed after your payment of dollar_figure received on date was applied your balance of dollar_figure had interest accruals totaling dollar_figure for this time period x the interest abatement only applies to the period shown above if your claim has not been allowed in full for the time period and amount requested you may request reconsideration with our appeals_office interest will continue to be charged on any unpaid liability except for the above abatement period subsequently respondent abated dollar_figure of interest on petitioner’s deficiency in income_tax for by a second certified letter also dated date which referenced just the taxable years and the director of respondent’s atlanta service_center advised petitioner of respondent’s intention not to abate interest on the deficiencies in income taxes for those years because there were no delays or errors relating to the performance of a ministerial_act the letter also stated in part as follows under sec_6404 e interest may only be abated on errors or delays that occur after the date the internal_revenue_service contacts the taxpayer in writing with respect to the deficiency or payment the amount accrued prior to this date cannot be abated regardless of the period that may have elapsed since the taxpayer’s return was filed your requests for abatement of interest were based on acts that happened prior to the internal revenue service’s contacts with you in respect to the deficiencies of and tax years filing your through tax returns without an audit being performed to alert you that the gift giving deduction should not be allowed happened prior to the internal revenue service’s contacts with you in regards to the deficiencies therefore this time period does not qualify for abatement of interest under sec_6404 e there were also no erroneous refunds which were issued to you due to errors or oversights by the internal_revenue_service under sec_6404 interest may be abated with respect to a erroneous refund check the secretary shall abate the assessment of all interest on any erroneous refund until the date demand for repayment is made unless the taxpayer or related_party has in any way caused such erroneous refund or such erroneous refund exceeds dollar_figure in reviewing your claim_for_abatement of interest under the erroneous refund provisions it has been determined that all refunds issued to you were based on the original filing of your individual form_1040 for each tax_year your contention that the tax examiners should have noticed and not allowed the tax free gift- giving on your returns during processing could not be did sic within the authority of the internal_revenue_code only mathematical or clerical errors are corrected during the processing of returns in accordance with sec_6213 all other assessments of tax must be made by using deficiency procedures which allow a taxpayer to exercise his her appeal rights in cases where the taxpayer does not agree therefore tax issues that require any proof or documentation to be presented by the taxpayer may not be corrected during processing if you do not accept our findings you may request reconsideration with our appeals_office interest will continue to accrue on any unpaid liability petitioner exercised her administrative appeal rights thereafter by letter dated date an appeals officer in respondent’s atlanta appeals_office advised petitioner that based upon a thorough review of your case my preliminary evaluation is that no additional interest abatement is appropriate the appeals officer further wrote your position is that you should not be liable for interest for the reason that irs did not challenge your erroneous deductions for unsupportable charitable_contributions for a number of years prior to the years for which you were audited i regret that this does not fall within the interest abatement provisions of the internal_revenue_code petitioner was given days from the date of the letter to -- - provide additional information for further consideration the record does not reflect that petitioner submitted any additional information subsequently by certified letter dated date respondent issued a notice of final_determination denying petitioner’s claims for the abatement of interest for the taxable years and ef tax_court litigation on date petitioner commenced an action in this court by filing a petition pursuant to sec_6404 1i and rules for review of respondent’s failure to abate interest with respect to the taxable years and thereafter on date petitioner filed an amended petition alleging inter alia that my claim is failure error and delay in the audits of and in pertinent part sec_6404 provides that the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest petitioner meets the net_worth requirements of sec_7430 c a and her action was timely commenced see sec_7502 a -- - opinion in general interest on a deficiency in income_tax begins to accrue on the due_date of the return for such tax and continues to accrue compounding daily until payment is made see sec_6001 sec_6622 a this court may order an abatement of interest only if there is an abuse_of_discretion by the commissioner in failing to abate interest sec_6404 formerly g in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 113_tc_145 woodral v commissioner t cc the commissioner has the authority to abate in whole or in part an assessment of interest on a deficiency if the accrual of such interest is attributable to an error or delay by an officer_or_employee of the internal_revenue_service irs acting in his or her official capacity in performing a ministerial_act see sec_6404 an error or delay by the commissioner can be taken into account only if it occurs after the commissioner sec_6404 was amended in by tbor sec_301 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date accordingly the amendment is inapplicable in the present case see 112_tc_19 n - has contacted the taxpayer in writing with respect to the deficiency and if no significant aspect of the error or delay is attributable to the taxpayer see sec_6404 112_tc_230 nerad v commissioner tcmemo_1999_376 sec_6404 does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress did not intend for sec_6404 to be used routinely accordingly we order abatement only where failure to abate interest would be widely perceived as grossly unfair lee v commissioner supra pincite h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite as we understand her argument petitioner contends that respondent’s failure to examine her income_tax returns for through caused her to claim the same type of deductions for which there was no basis in law on her income_tax returns for and accordingly in petitioner’s view interest on the deficiencies in income taxes for and should be abated because that interest is attributable to -- - errors or delay on the part of respondent’s tax examiners ’ in order for petitioner to prevail there must be an error or delay in performing a ministerial_act that is attributable to respondent ’ a ministerial_act does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary proceed admin regs fed reg date rather a ministerial_act means a procedural or mechanical act that occurs during the processing of a taxpayer’s case after all prereguisites to the act such as conferences and review by supervisors have taken place see id examples of ministerial acts are provided in the regulations see sec_301 2t b temporary proced admin regs fed reg date in contrast a decision concerning the proper application of federal tax law or other applicable federal or sec_6404 requires not only the identification of an error or delay caused by a ministerial_act on the commissioner’s part but also identification of a specific period of time over which interest should be abated as a result of that error or delay see donovan v commissioner tcmemo_2000_220 in the present case petitioner has not focused on this correlation between the error or delay attributable to a ministerial_act on respondent’s part and a specific period of time rather petitioner is essentially regquesting that all interest with respect to the deficiencies in income taxes for and be abated in effect petitioner is requesting an exemption from interest rather than an abatement of interest however the scope of her request is beyond that contemplated by the statute see id ‘ further an abatement of interest only applies to the period of time attributable to the failure to perform the ministerial_act h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 see supra note state law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs supra the mere passage of time does not establish error or delay in performing a ministerial_act scott v commissioner tcmemo_2000_369 hawksley v commissioner tcmemo_2000_354 for purposes of sec_6404 an error or delay cannot be considered for each of the years in issue for the period before the following operative date because such date is the date on which respondent first contacted petitioner in writing concerning an audit procedure for the particular year in issue operative date taxable_year date date date ‘the date and date dates are the dates of the examination reports for the taxable years and respectively see sec_6404 krugman v commissioner supra nerad v commissioner supra we turn now to petitioner’s contention regarding why interest should be abated petitioner contends that interest on the deficiencies in income taxes for and is attributable to errors or delay on respondent’s part in failing to examine her income_tax returns for through and alerting her to the fact that there was no basis in law for her deductions for gifts to family members however it is readily apparent that - - respondent’s decision to examine or not or examine a taxpayer’s income_tax return for a particular taxable_year involves the exercise of judgment and discretion respondent’s decision in that regard is not therefore a ministerial_act see sec_301_6404-2t b temporary proced admin regs supra and cannot provide a basis for abating interest under sec_6404 e sec_301_6404-2t b temporary proced admin regs supra may very well provide a sufficient foundation on which to enter decision for respondent nevertheless we will review the relevant facts and circumstances for each of the years in issue in order to decide whether there was an error or delay by respondent in performing a ministerial_act after the operative date as identified supra p that might justify an abatement of interest a the taxable_year in or about date petitioner was notified in writing of the examination of her income_tax return through the receipt of an examination_report the so-called 30-day_letter dated date petitioner responded to the examination_report timely by mailing a letter together with a dollar_figure check which the atlanta service_center received on date however because petitioner’s letter was apparently not forwarded to the examining agent respondent sent petitioner a notice_of_deficiency which prompted petitioner to file a petition with - this court it was not until the following summer that respondent’s appeals_office in atlanta sent petitioner a proposed stipulated decision reflecting a deficiency based solely on the disallowance of the deduction for gifts to family members by a certified letter dated date respondent exercised his discretion to abate interest for the period from date to date because of the ministerial delay in associating your reply to the original 30-day_letter with the case file however any delay after date was attributable to petitioner’s unjustified refusal to sign the proposed stipulated decision until mid-october which delayed entry of decision by the court until mid-november see sec_6404 an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved notably the court’s decision included a stipulation by the parties that interest would be assessed as provided by law on the deficiency in tax due from petitioner in our view the record does not reveal any ministerial error or delay by respondent other than as conceded by respondent accordingly we hold that respondent did not abuse his discretion in refusing to abate interest for the period from july to date and for the period from date to date the date on which petitioner’s account was fully paid b the taxable_year on or about date petitioner was notified of the examination of her income_tax return notification of the examination apparently prompted petitioner to make an advance_payment of dollar_figure which was posted to petitioner’s account on date shortly thereafter by an examination_report dated date respondent proposed a deficiency in petitioner’s income_tax of dollar_figure to which petitioner agreed on date respondent assessed the deficiency and interest thereon in our view the record does not reveal any ministerial error or delay by respondent accordingly we hold that respondent did not abuse his discretion in refusing to abate interest for the period from date to date the date on which petitioner’s account was fully paid c the taxable_year in or about date petitioner was notified in writing of the examination of her income_tax return through the receipt of an examination_report dated date thereafter on date respondent sent petitioner a notice_of_deficiency which was substantively identical to the examination_report petitioner did not timely file a petition in contrast to the sending of the notice_of_deficiency for there is nothing in the record to suggest that respondent erred in sending petitioner a notice_of_deficiency for continued - - with this court rather petitioner paid the deficiency in tax but not the interest thereon accordingly on date respondent assessed the deficiency together with interest thereon and sent petitioner a notice of balance due regarding the unpaid interest in our view the record does not reveal any ministerial error or delay by respondent any delay in the assessment of the deficiency is attributable to petitioner who could have consented in writing to the assessment at an earlier stage in the process see sec_6213 further interest accruing after the date on which the deficiency was paid is due to petitioner’s failure to pay the outstanding interest and not due to a ministerial_act on respondent’s part see donovan v commissioner tcmemo_2000_220 see also sec_6404 an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved accordingly we hold that respondent did not abuse his discretion in refusing to abate interest for the period from date to date the date on which petitioner’s account was fully paid d sec_6404 e finally although petitioner does not cite or expressly rely on sec_6404 we think it appropriate to comment on that -continued section sec_6404 provides in pertinent part that the commissioner shall abate the assessment of all interest on any erroneous refund until the date demand for repayment is made unless--- a the taxpayer or a related_party has in any way caused such erroneous refund xk ok petitioner contends that the refunds that she received for the taxable years through were erroneous what petitioner ignores however is that she precipitated the receipt of those refunds by filing income_tax returns that claimed overpayments of income_tax petitioner would apparently have respondent examine every return that claims an overpayment before issuing a refund check such an approach would be administratively impracticable if not impossible in any event the law does not require the commissioner to take such an approach rather the law requires taxpayers to take responsibility for their returns something petitioner appears loath to do eb conclusion we hold that respondent did not abuse his discretion in refusing to abate interest on the deficiencies in income taxes for any of the years in issue accordingly decision will be entered for respondent
